Citation Nr: 1524215	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-08 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to July 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The competent and probative evidence reflects that the Veteran's currently diagnosed bilateral knee disability is not etiologically related to his service.  

2.  The Veteran's right ear is productive of no worse than Level II hearing impairment.  

3.  The Veteran's left ear is productive of no worse than Level III hearing impairment.  

4.  The noncompensable rating for the Veteran's bilateral ear hearing loss is adequate.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

3.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1110, 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in June 2010.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  

Additionally, the Veteran testified at a Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with a VA examination for his knees (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Board notes that the February 2012 VA examiner did not opine as to whether the Veteran's right knee disability was caused by or related to service.  However, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination or opinion in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As discussed below, despite the Veteran's current diagnosis of a right knee disability, the evidence does not show a chronic right knee disability continuing from service.  In fact, the only evidence evening suggesting the possibility that a current right knee disability is the result of the Veteran's service is his own statements and testimony, which have been inconsistent.  As such, the Board concludes that the Veteran's lay statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

With regard to the Veteran's claim for an increased rating for bilateral hearing loss, the claim is a downstream issue from a rating decision dated in November 2009, which initially established service connection for this disability and assigned the initial rating and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial compensable evaluation for hearing loss in the bilateral ears, such noncompliance is deemed to be non-prejudicial to this specific claim.

With regard to the VA's duty to assist the Veteran in his claim for an increased rating for bilateral hearing loss, the Board finds that numerous VA treatment records have been associated with the record and the Veteran has not identified any evidence that has not otherwise been obtained.  The Veteran has also provided statements and argument in support of his claim.  VA examinations were conducted in January 2012 and September 2014.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Of note, the Veteran testified at a Board hearing in March 2015 that he had recently had his hearing tested, and following his hearing, the Veteran's representative faxed a copy of a recent hearing test.

With regard to waiving regional office consideration of any new evidence, the Board notes that the Veteran verbally waived this consideration during his March 2015 Board hearing.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Entitlement to Service Connection for a Bilateral Knee Disability

The Board notes that as the issues of service connection for a bilateral knee disability involve application of the same law to similar facts, the issues will be address together herein.

In an October 2008 claim, the Veteran asserted that he had a bilateral knee disability due to his service.  

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regarding the Veteran's possible presumptive service connection, there is no documented evidence of record indicating that he was diagnosed with arthritis of the knees within one year of his separation from service.  His diagnosis of left knee arthritis was made in January 2012, and the diagnosis of degenerative changes in his right knee was made in March 2012, and confirmed via MRI in December 2013.  However, both diagnoses were made more than 40 years following the Veteran's separation from active service.  There is also a lack of medical evidence of symptoms until many years following service, thus continuity of symptomology is not shown.

Consideration has been given to the Veteran's assertion that he has experienced knee pain since his in-service injury.  The Board also recognizes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With respect to the lack of manifestations of the claimed condition, the Board first notes that the Veteran had a single complaints of left knee pain in February 1969 where it was noted that he had injured his knee approximately two years earlier and hurt it again the previous night for the first time since then.  However, there is no record of any additional treatment for his left knee in service and at the Veteran's July 1970 separation examination he did not report any abnormalities or problems with his knees.  Specifically, his lower extremities were found to be normal on examination.  

Moreover, after discharge the Veteran did not have any treatment for the claimed right knee condition until 2000, approximately 30 years after service.  The Board notes that the Veteran has testified at his March 2015 hearing that he did not seek treatment for his knees because he had no insurance.  However, while the Board is sympathetic of the Veteran's financial difficulties, a review of his medical records reveals that the Veteran did in fact seek orthopedic medical treatment in the early 1980s, as in was seen on a number of occasions in April 1982 for neck and shoulder complaints.  This would suggest that the Veteran was in fact willing to seek orthopedic treatment at that time, and his failure to seek treatment for his knees, weighs against his current contention that his knees were bothering him. 

The Board also notes that after service the Veteran pursued the craft of welding, using his VA educational benefits to attend welding school.  He then worked as a welder for more than 40 years.  Given the rigorous nature of welding, the Board finds it unlikely that the Veteran would pursue such a physically strenuous craft if he had been having significant knee pain at the time he enrolled in welding classes.  

Given the lack of knee treatment for the last 16 plus months of service, the finding of normal lower extremities at separation and the choice to become a welder, the Board finds that the evidence of record simply does not support the Veteran's contention that he experienced knee problems continuously from service.  As such, the Board finds the Veteran's claimed history of continued knee pain since service not sufficiently credible to establish that a knee disability began in service and continued to the present time.  Therefore, continuity of symptomology is not shown with regard to either knee.

As service connection cannot be granted on a presumptive basis in this case, the Board now turns to adjudication of the claim on a direct basis.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.

With regard to current diagnoses of a bilateral knee disability, the Board acknowledges that the Veteran has current diagnoses of degenerative arthritis of the bilateral knees.  

With regard to an in-service injury, the Veteran noted at his March 2015 Board hearing that he thinks that his service aboard the USS Brooke caused his current right knee disability; specifically, he reported banging his right knee during a period of rough seas.  The Board notes that the Veteran's service treatment records are silent as to any injury to the Veteran's right knee during service.  Ther3efore, the only evidence offered in support of the Veteran's in-service injury are his.  The Board acknowledges that, if they are found credible, the Veteran's lay statements could indicate an in-service injury, even when not supported by in-service documentation.  See Buchanan, supra.  

Turning to the Veteran's statements throughout the course of his appeal,  the Veteran noted in a November 2009 written statement that he hurt his knees on the ship, but did not specify whether it was the right or left knee.  The Board notes that the Veteran's sole account of his right knee injury was during his March 2015 Board hearing, and even then the details were uncertain, as the Veteran was not even certain whether it was the right or left knee that he hurt on the ship, but guessed that it was the right knee.  This uncertainty undermines the weight that can be assigned to the Veteran's contentions of a right knee injury during service, particularly in light of the absence of any documented right knee treatment in service, and knee problems at separation, or any knee treatment for approximately 40 years after service.  Therefore, after reviewing the evidence of record, the Board concludes that the Veteran's testimony is not sufficient to establish that a right knee injury occurred in service that was sufficient to produce a chronic right knee disability. 

With regard to his left knee, service treatment records contain one single record of treatment for the left knee in February 1969, in which it was noted that the Veteran had injured his left knee while playing football two years earlier, and that he had reinjured the knee the night before.  However, there is no record of the Veteran seeking any additional left knee treatment during his remaining year and a half in service.  Additionally, the Veteran's lower extremities were found to be normal at his separation physical.

The Veteran was afforded a VA examination for his knees February 2012.  
At that examination upon imaging studies, the examiner noted that the Veteran's left knee showed degenerative arthritis.  The Veteran denied flare ups of the knee, but noted that he injured his knee again in service in 1969, but that he did not recall how he injured his knee at this time.  The examiner also performed physical examination, but did not find any orthopedic disability to be present with regard to the Veteran's left knee.  The Veteran demonstrated full range of motion and did not have any objective evidence of pain.  The examiner opined that the Veteran's current left knee disability was less likely than not related to his service, as the diagnosis did not reflect the injury which occurred almost 43 years prior.  

The Veteran received treatment for his knees at the Atlanta and Carrollton VAMC in 2013 and 2014, and those treatment records are associated with the claims file.  The treatment records noted worsening left knee pain and the need for a knee brace due to the Veteran's left knee pain.  However, there was no suggestion that the Veteran's knee disabilities had resulted from his military service.  The Veteran did report on one occasion that his knee problems began between 1968-1970, but on other occasions he simply stated that his knee problems began in the 1970s and on other occasions, more than 40 years removed from service, the Veteran remarked that he had experienced knee problems for more than 20 years.  As such, this history is not found to contain the consistency that would relate the onset of left knee problems to the Veteran's military, so as to support a grant of service connection for either of the Veteran's knees.

While the Veteran believes that he has a bilateral knee disability which is the result of his military service, there is no evidence that the Veteran is competent to provide a medical conclusion as to a relationship between an in-service injury and his current arthritis in either knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  Arthritis is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that radiological studies, physical examinations, and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Therefore, the Veteran's lay statements have little probative value in terms of establishing the cause of his knee arthritis, and with respect to his left knee are outweighed by the February 2012 examiner's unfavorable opinion.

At his hearing, it was explained to the Veteran that the medical evidence of record as it stood at that time weighed against his claim, and he was advised that service connection would likely be denied without additional medical evidence which has not been forthcoming.

Thus, as the preponderance of the evidence is against the existence of an in-service injury for his right knee and against the existence of a nexus between the Veteran's in-service injury and his current left knee disability, service connection for both knee disabilities fail and must be denied.  

Entitlement to an Initial Compensable Rating for Service-Connected Bilateral Hearing Loss

The Veteran filed a claim for service connection for his bilateral hearing loss in October 2008.  In a November 2009 rating decision the RO granted the Veteran service connection and assigned a noncompensable evaluation.  The Veteran proceeded to file a notice of disagreement to the decision that same month and later perfected an appeal claiming that he was entitled to an initial compensable rating for his bilateral hearing loss.  For the reasons that follow, the Board concludes that compensable rating is not warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

The Veteran's hearing loss is rated under Diagnostic Code 6100, for hearing loss.  See 38 C.F.R. §§ 4.85, 4.86.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In October 2009 the Veteran had a private audiological evaluation with pure tone thresholds, in decibels, as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
40
55
32.5
LEFT
20
20
55
60
38.75

Speech audiometry revealed speech recognition ability of 96 percent in each ear.  

VA audiometric testing in January 2012, with pure tone thresholds, in decibels, was as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
20
50
65
40
LEFT
30
25
55
60
42.5

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 88 percent in the left ear.  

VA audiometric testing in September 2014, with pure tone thresholds, in decibels, was as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
55
55
39
LEFT
20
30
55
60
41

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left ear.  

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  In October 2009 the right ear had a pure tone average of 32.5 dB and a speech recognition score of 96 percent; therefore, the right ear received a designation of I.  The left ear had a pure tone average of 39 and a speech recognition score of 96 percent; therefore, the left ear received a designation of I.  In January 2012 the right ear had a pure tone average of 40 dB and a speech recognition score of 90 percent; therefore, the right ear received a designation of II.  The left ear had a pure tone average of 42.5 and a speech recognition score of 88 percent; therefore, the left ear received a designation of II.  In September 2014 the right ear had a pure tone average of 39 dB and a speech recognition score of 84 percent; therefore, the right ear received a designation of II.  The left ear had a pure tone average of 41 and a speech recognition score of 80 percent; therefore, the left ear received a designation of III.  While the hearing tests have shown increasing levels of hearing loss, none of the tests have shown that the Veteran's hearing loss has advanced to the point where it would merit a compensable rating.

The Board has considered whether a compensable evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86.  However, the Veteran did not demonstrate puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz at the 2012 or 2014 examinations.  As such, consideration of 38 C.F.R. § 4.86 is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a compensable rating have not been met at any time and therefore staged ratings are inapplicable.  See Id.  

In sum, for the entire appeal period, the Veteran's hearing loss has been manifested by no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the schedular disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss throughout the entirety of the rating period on a scheduler basis.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Here, the medical professionals who examined the Veteran did discuss the impact of the Veteran's hearing loss.  For example, at the September 2014 test, it was noted that the Veteran's chief complaint was difficulty hearing and understanding female voices, particularly if they were not making eye contact.  

Additionally, under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Only if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, so is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"); Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  

In the present case, the Board has considered the complaints of difficulties hearing, as voiced by the Veteran both at his Board hearing and at his VA examinations.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty, as recorded in his VA examination reports.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

In denying the Veteran's claim for a compensable rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not suggested that his hearing loss on its own precludes gainful employment.  The Board notes that at his January 2012 audiological VA examination he reported that his hearing loss has affected his ability to work, but has not specified that it precludes his ability to work.  Therefore, the claim for TDIU has not been raised with regard to this issue.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a bilateral knee disability is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


